Citation Nr: 0814442	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  03-20 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for memory loss, 
including as due to an undiagnosed illness.

2.  Entitlement to service connection for sleep disturbance 
(claimed as insomnia), including as due to an undiagnosed 
illness.

3.  Entitlement to service connection for left knee pain 
(claimed as arthritis), including as due to an undiagnosed 
illness.

4.  Entitlement to service connection for numbness in the 
arms and legs, including as due to an undiagnosed illness.

5.  Entitlement to service connection for neuropsychiatric 
disorder (claimed as anxiety and depression), including as 
due to an undiagnosed illness.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1970 to 
April 1973; August 1986 to January 1987; and from November 
1990 to July 1991.  The veteran had service in Southwest Asia 
from January 1991 to June 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The issues of service connection for a sleep disorder and 
numbness of the arms and legs are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's left knee disorder (currently diagnosed as 
bursitis) is not related to an undiagnosed illness or to any 
injury or disease incurred in service.

2.  There is no evidence that the veteran has any memory loss 
related either to an undiagnosed illness or any injury or 
disease incurred in service.

3.  The veteran has a neuropsychiatric disorder (alternately 
diagnosed as an anxiety disorder, adjustment disorder and, 
most recently, dysthymia) that is not related to either an 
undiagnosed illness or any injury or disease incurred in 
service.


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in service, nor is 
it due to an undiagnosed illness.  38 U.S.C.A. §§ 1131, 1137, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 3.309, 3.317 
(2007).

2.  Memory loss was not incurred in service, nor is it due to 
an undiagnosed illness.  38 U.S.C.A. §§ 1131, 1137, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 3.309, 3.317 
(2007).

3.  A neuropsychiatric disorder was not incurred in service, 
nor is it due to an undiagnosed illness.  38 U.S.C.A. 
§§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) describe VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2005); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, the veteran's claim was filed in 
February 1995 prior to the enactment of VA's current notice 
requirements.  The veteran was, however, sent letters in 
March 1995 and September 1996 on how to establish entitlement 
to disability benefits based on Persian Gulf War service.  
These letters do not comply with VA's current standards of 
notice as set forth above.  Thus subsequent notice was 
provided to the veteran in May 2002, and the veteran's claims 
were readjudicated in September 2002.  Additional notice was 
provided to the veteran in September 2003 and January 2007, 
and his claims were thereafter readjudicated.  These notices 
read as a whole appropriately advised the veteran of all the 
Pelegrini II notice elements as listed above.  

Although notice was provided after the initial adjudication, 
the Board finds that the veteran has not been prejudiced 
thereby.  The content of these notices fully comply with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Moreover his 
claims were subsequently readjudicated after providing the 
veteran with an opportunity to respond to each notice.  
Furthermore, the veteran was told it was his responsibility 
to support the claims with appropriate evidence, and he was 
provided with the text of the relevant regulations relating 
to VA's duty to notice and assist.  

The Board notes that the veteran was provided notice in 
January 2007 that a disability rating or an effective date 
for the award of benefits will be assigned if service 
connection is awarded, as required by Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  However, given the denial hereafter 
of the veteran's claims, any questions as to a disability 
rating or an effective date are moot.  Thus the Board finds 
that the veteran has not been prejudiced by VA's failure to 
provide notice on these elements of his claims.

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices; and he has done so throughout the 
claim process.  Thus, the Board considers the actions taken 
by VA to have cured the error in the timing of the notice.  
Further, the Board finds that the purpose behind the notice 
requirements has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the veteran for the Board to proceed to 
the merits of this case.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran's service medical records are in the claims file. VA 
treatment records are in the record for February 1995 through 
January 2007.  In addition, the veteran identified private 
treatment and submitted those records directly to VA.  These 
private medical records cover the period of February 2003 
through August 2006.  The veteran was notified in the rating 
decisions, Statements of the Case and Supplemental Statements 
of the Case of what evidence had been obtained and 
considered.  He has not identified any additional evidence 
not previously obtained.  VA is only required to make 
reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).   VA, therefore, has made every 
reasonable effort to obtain all records relevant to the 
veteran's claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2007).  The veteran was provided VA 
examinations in September 1995 and August 1997.

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims.  

II.  Laws and Regulations

The veteran has claimed service connection for memory loss, 
insomnia, left knee arthritis, numbness in the arms and legs, 
and anxiety and depression all related to his service in the 
Persian Gulf.  The veteran was deployed to Southwest Asia 
from January 1991 to June 1991.  The RO has, therefore, 
treated these claims as due to an undiagnosed illness.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability that became manifest during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011.  38 
U.S.C.A. §  1117(a)(1) (West 2002); 38 C.F.R. § 3.317(a)(1) 
(2007).

A "Persian Gulf veteran" is one who served in the Southwest 
Asia theater of operations during the Persian Gulf War.  See 
38 C.F.R. § 3.317 (2007).  A "qualifying chronic 
disability" includes:  (A) an undiagnosed illness, (B) the 
following medically unexplained chronic multi symptom 
illnesses: chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome, as well as any other illness that 
the Secretary of VA determines is a medically unexplained 
chronic multi-symptom illness; and (C) any diagnosed illness 
that the Secretary determines, in regulations, warrants a 
presumption of service connection.38 U.S.C.A. § 1117(a)(2) 
(West 2002); 38 C.F.R. § 3.317(a)(2)(i) (2007).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, nonmedical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six month period will be 
considered chronic.  The six month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A disability referred to 
in this section shall be considered service connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2) (5) (2007).  

Compensation shall not be paid under 38 C.F.R. § 3.317 if: 
(1) the undiagnosed illness was not incurred during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or (2) the undiagnosed illness was 
caused by a supervening condition or event that occurred 
between your most recent departure from service in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) the illness is the 
result of willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c) (2007).

With claims for service connection for a qualifying chronic 
disability under 38 C.F.R. § 3.317, the veteran is not 
required to provide competent evidence linking a current 
disability to an event during service.  Gutierrez v. 
Principi, 19 Vet. App. 1 (2004).  

Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
veteran's case, be attributed to any known clinical 
diagnosis.  The fact that the signs or symptoms exhibited by 
the veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular veteran's case does not preclude compensation 
under § 3.317.  VAOPGCPREC 8-98 (Aug. 3, 1998).  

When determining whether a qualifying chronic disability 
became manifest to a degree of 10 percent or more, the Board 
must explain its selection of an analogous Diagnostic Code.  
Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006). 

III.  Service Connection for Memory Loss

The veteran claims he has memory loss.  He has not, however, 
given any particulars with regard to this claim.  In the 
September 1996 statement in which this claim was made, the 
veteran appears to claim that he sometimes has slight memory 
lapses secondary to his fear of having a heart attack because 
of experiencing chest pains and tingling and numbness in his 
arms and legs at night.  In his October 1997 substantive 
appeal, he merely states that there are short memory lapses 
at this time.  A review of all the medical evidence of file 
fails to show the veteran's report of memory lapses.  Rather 
VA treatment records from the mental health clinic indicate 
the veteran's long and short term memory are intact.  The 
veteran has undergone three VA examinations in relation to 
his claims, but he failed to report experiencing any memory 
lapses at them.

Based upon the above, the Board finds that the evidence of 
record fails to establish that the veteran has a current 
disability manifested by memory loss.  No current disability 
having been found, service connection is not warranted.  
Consequently the veteran's claim must be denied.




IV.  Service Connection for Left Knee Pain

The veteran initially claimed in September 1996 that he had 
arthritis in his left knee.  As with all his other claims, he 
alleged that it was due to his time served in the Persian 
Gulf and, thus, was treated as a claim for undiagnosed 
illness.  Review of the service medical records show no 
history of any complaints of or treatment for the veteran's 
left knee.  The first complaint seen in the post-service 
medical evidence is from August 1996, five years after he 
left the Persian Gulf.  At that time, the veteran was seen at 
VA with complaints of left knee pain and reporting having 
hurt it approximately a month before.  The veteran was 
prescribed nonsteroidal anti-inflammatory medication for his 
knee pain.  No further complaints of left knee pain are seen 
in the VA treatment records.  

The veteran underwent a VA examination in August 1997 at 
which he reported having left knee pain and taking ibuprofen 
600 mg three times a day.  Physical examination of the left 
knee showed the veteran had range of motion from 0 to 126 
degrees.  However it is notable that the veteran's range of 
motion of the right knee was from 0 to 124 degrees, 
indicating the range of motion of the veteran's left knee was 
consistent with his right knee and, thus, is not a 
significant finding.  Further examination was unremarkable, 
and the diagnosis was normal left knee.  

The private treatment records show only one complaint of left 
knee pain in March 2004.  At that time, the veteran denied 
injury to the left knee but referred that he had flare ups 
off and on over the last few years, and he had trouble 
bending the knee.  Examination of the left knee revealed 
tenderness on the lateral aspect of the knee without swelling 
or limitation of motion.  The impression was left knee 
bursitis.  The veteran was prescribed Celebrex 200 mg twice a 
day.  He was also advised to apply local heat or sports cream 
to the left side of the knee and to use a knee brace.  No 
further complaints are seen in the private treatment records 
available through August 2006.

Thus the Board finds that the veteran has a current left knee 
disability diagnosed as bursitis.  Although the veteran 
claimed arthritis in the left knee, this has not been 
confirmed by x-ray evidence.

Based upon the above evidence, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for left knee pain (claimed as arthritis).  
This is because the veteran's current diagnosis (i.e., 
bursitis) is a recognized disorder with a distinct pathology.  
Thus service connection based upon an undiagnosed illness is 
not warranted.  

Furthermore, service connection on a direct basis is not 
warranted as the medical evidence of record fails to 
establish a relationship between the veteran's current left 
knee disorder and his military service.  The veteran's 
service medical records are silent for any complaints or 
treatment related to the veteran's left knee.  Moreover, the 
veteran has not actually claimed that he suffered any injury 
to the left knee in service.  Rather his main contention was 
that, at the age of 44, he now has arthritis.  Obviously, 
this does not provide a link to service.  

In addition, despite the veteran's complaints of left knee 
pain, he has only sought treatment twice since 1991.  The 
first time, in August 1996, was clearly due to an injury 
received one month prior.  This had clearly resolved prior to 
the August 1997 VA examination as no finding was made of any 
left knee disorder at that time.  No further complaints are 
seen over the next seven plus years.  The Board notes that 
during this period of time the veteran was being seen by VA 
on a regular basis for follow up of his multiple medical 
conditions including hypertension, hyperlipidemia, impotency 
and a psychiatric disorder.  The veteran's lack of complaints 
relating to his left knee during this period of time is 
evidence against establishing a showing of continuity of 
symptomatology related to the veteran's left knee pain.  See 
38 C.F.R. § 3.303(b) (2007).   

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for any left knee disorder either as 
due to an undiagnosed illness or as directly related to his 
military service.  The preponderance of the evidence being 
against the claim, the benefit of the doubt doctrine is not 
applicable.  Consequently, the veteran's claim must be 
denied.


V.  Service Connection for a Neuropsychiatric Disorder

The veteran has claimed service connection for anxiety and 
depression.  In an April 1995 statement, the veteran said 
that he began having problems after January 1992.  First came 
the sleeping disorder, then the chest pain began, then he 
began having headaches, and then depression started.  He also 
stated that his sex life has decreased tremendously since 
returning from Saudi Arabia as he has difficulty in getting 
an erection, and that this alone is very depressing.  In his 
September 1997 notice of disagreement, the veteran said that 
his sex life has been at an all-time low for the past four 
years and "if that don't put you in a depress mode (sic), I 
don't know what will."  On his Form 9, the veteran also said 
that his depression has a lot to do with his problems of 
impotency.  He also stated that he strongly believes that his 
body is chemically unbalanced because of what he was exposed 
to in the Persian Gulf.

Also in addition to his own statements, in September 1996 the 
veteran submitted statements from his wife and a long-time 
friend of hers.  In her statement, the veteran's wife said 
that, after the veteran's return for the Persian Gulf, she 
almost immediately sensed a change in him, and that his whole 
attitude had changed.  She noticed he was more subdued and 
reserved and not willing to participate in activities that 
they had done prior to the veteran's service in the Persian 
Gulf.  Rather, all he liked to do is sit at home, watch TV 
and drink.  Finally, she says that she strongly believes that 
all the medical issues the veteran has developed since his 
return from the Persian Gulf have contributed to his anxiety 
state.

The friend of the veteran's wife said that she has known them 
for 15 years and sees them frequently.  She is a registered 
nurse.  She said that the veteran's wife asked her to write 
this statement about her observations of the veteran.  She 
said that, prior to going to the Persian Gulf, the veteran 
was very athletic and maintained fitness, was always 
pleasant, outgoing and cheerful, and a joy to be around.  He 
was considerate, appreciative, flexible and willing to do 
things.  She said she noted changes in the veteran gradually 
after his return from the Gulf War.  He continued his 
physical fitness but not as persistently.  He seemed to get 
annoyed when she visited.  He became gradually distant with 
acquaintances.  His behavior towards his wife changed.  He 
became argumentative with her, less attentive, and did not 
want to go out to places with her.  He began drinking 
frequently.  She stated that she thinks that the veteran is 
suffering from chronic depression.

From May to July 1994, the veteran was evaluated under the 
Persian Gulf Registry Program.  At that time, he did not make 
any references to having difficulties with depression or 
anxiety.  His only complaints were chest pain, headaches and 
insomnia.  The first complaint of depression is seen in a 
September 1994 Mental Health Clinic note where the veteran 
complained of felling "a little depressed."  In April 1995, 
the veteran was again evaluated by the Mental Health Clinic.  
He referred feeling a little anxious and depressed.  He was 
over focused on his libido (or lack thereof).  He was also 
worried about his hypertension, from which he thinks he is 
going to die.  He was preoccupied with death since the Gulf 
War, but denied suicidal intent.  No specific diagnosis of a 
mental disorder was given.  At a June 1995 visit, the veteran 
reported his major problem is with his libido, and it was 
noted that this has led to increased anxiety and depression.

The veteran underwent a VA mental disorders examination in 
September 1995.  He related his emotional problems began six 
or eight months after he returned from Saudi Arabia and 
gradually seemed to deteriorate.  At the present time, he 
referred "I am more or less stressed out because of the job 
situation."  He felt that he was having some problems with 
his supervisor, not seeing eye to eye, and basically does 
what he needs to do and goes home.  He also mentioned more 
difficulties at home, describing it as being stressed out, as 
reflected by his sexual life which had been reduced quite a 
lot in recent years.  Mental status examination was 
unremarkable except for one or two occasions he seemed to be 
a little bit depressed, but he otherwise maintained good 
control of his mood and affect during the evaluation.  In 
addition, content of thought revealed a problem of anxiety 
like symptoms.  The diagnosis was generalized anxiety 
disorder.

Subsequent VA treatment records continue to show the veteran 
complaining of depression and anxiety related to these 
stressors - work, health (specifically hypertension, chest 
pains and impotency), death and marriage.  A January 1996 
treatment note indicates the veteran had an adjustment 
disorder because of his despondency about his impotence.  He 
related "it is like a death."  A January 1997 treatment 
note indicates the veteran was pent up and living with dread 
about his high blood pressure, fearing it would cause a 
cerebrovascular accident or myocardial infarction.  These 
treatment records show that the doctor recommended anti-
depressant medication to the veteran but he refused it.  

The veteran discontinued mental health treatment for a time 
after May 1997.  At the last visit in May 1997 the veteran 
reported having recently heard about the unexpected deaths of 
two childhood friends who died of myocardial infarctions, 
which only reinforced his own preoccupation with sudden 
death, high blood pressure and myocardial infarction.  The 
need for weight loss and walking for fitness was discussed to 
increase the veteran's self-esteem.  In addition, it was 
discussed with the veteran about working on his marriage and 
being less acerbic, caustic and macho.

VA treatment records show the veteran sought mental health 
treatment again in 1999.  A June 1999 treatment note 
indicates the veteran was seen with complaints of conflict 
with his wife, working two jobs and preoccupation and 
apprehension about his health spurred by the sudden death of 
a 57 year old co-worker.  This note indicates the veteran had 
been placed on Trazodone previously.  There is no record of 
further treatment until September 2004 when the veteran was 
seen for a psychiatry consult.  At that time, he was seen for 
complaints of poor sleep, insomnia, anxiety and depression.  
The veteran reported sleeping poorly (three hours per night) 
then up the remainder of the night.  He mentioned anxiety 
episodes, especially at night, characterized by fearfulness, 
increased pulse and respirations, sweating, and hands "go 
numb."  These were happening three to four times a week.  
His appetite was good.  He worked for the post office and 
enjoyed sex, movies and music but that had decreased over the 
past year.  He spent his spare time watching television, had 
only a few friends and was otherwise isolated.  He related 
concern about cardiac status (chest pains).  Mental status 
examination showed his mood to be slightly anxious with a 
restricted affect congruent to mood.  It was otherwise 
unremarkable.  The impression was dysthymia, rule out major 
depressive disorder.  The veteran was prescribed anti-
depressant medication.  Subsequent treatment records continue 
to show the veteran to have depressive symptoms but decreased 
anxiety episodes and increased sleep on medication.  He 
continued to relate his main stressors as his marital 
problems and his impotency.  

Based upon the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
Obviously, the veteran has a current diagnosis of dysthymia 
with earlier diagnoses of generalized anxiety disorder and 
adjustment disorder.  Since these are all recognized and 
diagnosable psychiatric disorders, by definition they cannot 
be due to an undiagnosed illness.  Thus service connection 
for anxiety and depression based upon an undiagnosed illness 
is not warranted.

Furthermore, service connection is not warranted on a direct 
basis.  The veteran's service medical records fail to show 
any complaints of or treatment for anxiety or depression 
during the veteran's service.  The veteran himself relates 
that his anxiety and depression did not start until after his 
return from Saudi Arabia in 1991, and none of the evidence 
relates the veteran's mental disorder, currently diagnosed as 
dysthymia, to his military service including as due to his 
active service in the Persian Gulf.  

Thus the Board finds that the preponderance of the evidence 
is against the veteran's claim for service connection for a 
neuropsychiatric disorder.  The preponderance of the evidence 
being against the veteran's claim, the benefit of the doubt 
doctrine is not applicable.  Consequently the veteran's claim 
must be denied.


ORDER

Entitlement to service connection for memory loss is denied.

Entitlement to service connection for left knee pain (claimed 
as arthritis) is denied.

Entitlement to service connection for neuropsychiatric 
disorder (claimed as anxiety and depression) is denied.


REMAND

The Board remands the veteran's claims for service connection 
for sleep disturbance (claimed as insomnia) and numbness and 
tingling in the arms and legs for further development.  

Sleep Disturbance (Insomnia)

The veteran's service medical records contain a complaint of 
insomnia, which was on a Southwest Asia 
Demobilization/Redeployment Medical Evaluation from April 
1991.  He related trouble sleeping at night on occasion due 
to the heat.  No subsequent complaints are seen in the 
veteran's service medical records.

VA treatment records first record the veteran's complaints of 
insomnia in May 1994.  The veteran also reported having 
insomnia at his July 1994 Persian Gulf registry examination.  
In September 1995 the veteran underwent a VA general medical 
examination at which he complained of having a sleeping 
disorder since his return from Saudi Arabia.  The diagnosis 
was insomnia, but no opinion was given as to its etiology.  
The veteran also underwent a VA mental disorders examination 
at which he did not report any sleep disturbances but was 
diagnosed to have a generalized anxiety disorder.  

At some point thereafter, the RO requested an opinion 
regarding the etiology of the veteran's insomnia.  A June 
1997 medical opinion request sheet conveys the medical 
opinion that the veteran's complaint of insomnia is a symptom 
of his generalized anxiety disorder.  Two months later, 
however, the veteran underwent a VA examination at which he 
reported difficulty sleeping, and the examiner opined that 
the veteran's insomnia is a manifestation of an undiagnosed 
illness.  Thus these two opinions given by the examiners 
clearly contradict each other and, therefore, clarification 
is needed.

Although recent VA treatment records continue to show the 
veteran has difficulty sleeping, they do not indicate whether 
the veteran's sleeping problems are the separate disorder or 
are related to his dysthymia.

The Board finds, therefore, that a VA examination is needed 
to determine whether the veteran has a sleep disorder, 
including insomnia, that is separate and distinct from his 
neuropsychiatric disorder (previously diagnosed as 
generalized anxiety disorder and currently diagnosed as 
dysthymia).  If so, an opinion is needed as to whether the 
veteran's sleep disorder is related to his military service 
or is due to an undiagnosed illness.

Numbness and Tingling in Arms and Legs

The veteran has filed a claim for service connection for 
numbness and tingling in his arms and legs that he relates to 
his service in the Persian Gulf.  Thus the RO has adjudicated 
this claim as one due to an undiagnosed illness.

The Board notes that VA treatment records from 1996 and 1997 
show complaints of numbness and tingling mainly in the 
veteran's left arm almost always related to episodes of chest 
pain.  These treatment records show the veteran was being 
treated for hypertension and hyperlipidemia during that 
period of time.  The  only complaint of numbness and tingling 
in the veteran's legs is seen in a May 1997 treatment note.  
These episodes of numbness and tingling were described as 
occasional, intermittent and fleeting.

The veteran had no further complaints until 1999.  The 
treatment records show the veteran was seen in May 1999 and 
complained of numbness in both of his hands and wrists with 
an onset of five to six years before.  He was given a 
diagnosis of probable carpal tunnel syndrome, left greater 
than right.  Electromyography and nerve conduction velocity 
testing conducted in August 1999 were, however, normal.  
Since that time the veteran has continued to complain of 
numbness and pain in both his wrists and hands, more often in 
his left hand.  The veteran underwent evaluation in May 2000 
with regard to his complaints of pain in his left wrist.  The 
assessment was degenerative joint disease of the left wrist 
and thumb with possible ganglion in the left wrist.  X-rays 
of the left thumb and wrist were ordered but none are seen in 
the treatment records.  Thus the diagnoses of degenerative 
joint disease of left wrist and thumb has not been confirmed 
by x-ray.  

The Board notes that the veteran is service-connected for 
fracture of the left thumb.  Service medical records show 
that, in October 1986, the veteran caught his left thumb in 
the Jersey of an opposing player while playing intramural 
football, which required surgery to repair with internal 
pinning.  The pins were removed in December 1986.

A May 2006 VA treatment note shows the veteran's continued 
complaints of numbness in both his hands and it was noted he 
had a history of carpal tunnel syndrome.  Although 
examination showed no significant sensory loss in the hands, 
the diagnosis was carpal tunnel syndrome.  

Thus the Board finds that a VA examination is needed in order 
to determine what, if any, current disorder the veteran might 
have regarding his complaints of numbness and tingling in his 
arms and legs, including but not limited to carpal tunnel 
syndrome and degenerative joint disease of the left thumb and 
wrist.  The examiner should address whether the veteran's 
earlier complaints were related to an undiagnosed illness or 
where a symptom of his hypertension or some other diagnosed 
disorder.  The examiner should also address whether the 
veteran's current diagnosis of carpal tunnel syndrome is 
related to any injury or disease incurred in service.  
Finally, the examiner should address whether the veteran's 
complaints relating to his left hand may be secondary to his 
service-connected left thumb disorder.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
the appropriate examination to ascertain 
whether he has a sleep disorder that is 
not simply a symptom of a psychiatric 
disorder, and if not a symptom of another 
disorder, an opinion as to the etiology 
of the sleep disorder should be provided, 
including whether it is related to the 
sleep complaint mentioned in service, or 
is a manifestation of an undiagnosed 
illness.  The claims file must be 
provided to the examiner and reviewed 
prior to the examination, and the 
examiner should state in the report that 
review of the claims file was 
accomplished.  Any additional 
consultations as deemed necessary should 
be accomplished.  

2.  The veteran also should be scheduled 
for a neurological examination to 
ascertain whether it is at least as 
likely as not (i.e., at least a 50 
percent probability) that the veteran's 
complaints of numbness and tingling in 
his extremities as seen in the VA 
treatment records are symptoms of a known 
clinical entity, (e.g. carpal tunnel 
syndrome or degenerative joint disease), 
or are a manifestation of an undiagnosed 
illness.  If the veteran has a know 
clinical entity producing his complaints, 
the examiner should offer an opinion as 
to whether this is related to any injury 
or disease incurred in service, including 
a thumb fracture.  The claims file also 
must be provided to this examiner and 
reviewed prior to the examination, and 
the examiner should state in the report 
that review of the claims file was 
accomplished.  

3.  Then, after taking any actions needed 
to ensure VA's duty to assist and notice 
obligations are accomplished and that the 
VA examination reports are complete, the 
veteran's claims should be readjudicated.  
If such action does not resolve the 
claims, a Supplemental Statement of the 
Case should be issued to the veteran and 
his representative.  An appropriate 
period of time should be allowed for 
response.  Thereafter, these claims 
should be returned to this Board for 
further appellate review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


